 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotherhouse of the Sisters of Charity of Cincinnati,Ohio and Ice, Storage, Scrap Metal and GrainWarehousemen, Local No. 105, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 9-RC-11302September 23, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer James A.Murphy. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction of theRegional Director for Region 9, this case wastransferred to the Board for decision. Thereafter, theEmployer filed a brief which has been duly consid-ered.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Order is a nonprofit religious organization, theSisters of Charity of Cincinnati, Ohio. Petitionerseeks to represent a unit of 73 lay employees at theOrder's Mt. St. Joseph, Ohio, complex known as theMotherhouse.Motherhouse OperationsThe Motherhouse is a partially cloistered conventand is the permanent and legal residence of theOrder. The Motherhouse is located on 300 acres ofland and is composed of several adjacent buildingsincluding a main residence building, a second largeresident building, a small residence, and severalservice buildings. The service buildings include akitchen, laundry, and power plant. Motherhousebuildings also include Mother Margaret Hall. Thisbuilding has been leased by the Sisters for $50,000per year to the Good Samaritan Hospital ofCincinnati,' a private nonprofit hospital whichoperates the building as a nursing home. Approxi-mately 129 Sisters reside at the Motherhouse. AnI The Hospital is located 12 miles from the Motherhouse complex. TheOrder owns the Hospital's buildings and property. However, the Hospital isin the process of purchasing the land and buildings pursuant to a lease-mortgage arrangement entered into with the Order. The Order receives$500,000 annually from the Hospital pursuant to this agreement. Approxi-mately 30 percent of this amount is annually allocated to principal.232 NLRB No. 44additional 95 Sisters are patients in the nursing homelocated in Mother Margaret Hall.The 73 lay employees which Petitioner seeks torepresent are employed as follows: 32 part or full-time kitchen employees; 3 drivers; I garage service-man; 19 housekeepers (maids and janitors); 3laundry employees; 6 maintenancemen; 3 grounds-keepers; and 6 power plant employees.1. Services to Mother Margaret HallAs noted above, Mother Margaret Hall is operatedas a nursing home. In addition to the 95 Sisters ofCharity who are patients there, the home cares for 25close relatives of Sisters. The Hospital employs allhealth care personnel at the nursing home. Inaddition, the Hospital bills the Order for the careprovided infirm Sisters and the relatives of Sisterswho are unable to make any financial contribution.2Pursuant to an agreement with the Hospital, theMotherhouse provides complete laundry and foodservice for patients assigned to the nursing home. Infiscal year 1975, the Motherhouse received from theHospital approximately $200,000 as compensationfor food services and $20,000 as compensation forlaundry services. The Motherhouse is also compen-sated by the Hospital for maintenance work per-formed on Mother Margaret Hall and for certainhousekeeping services provided the nursing home.The Motherhouse is similarly compensated forexpenses incurred in providing heat to the nursinghome.2. Services to the College of Mt. St. JosephThe Motherhouse also provides laundry services tothe College of Mt. St. Joseph,3a small private collegelocated on land directly across the road from theMotherhouse complex, for which it received $11,000in fiscal year 1975. In addition, the Motherhouseprovides power to the College for which it receivedapproximately $225,000 in 1975.Employee ActivitiesThe exact breakdown as to the percentage of timewhich the 73 lay employees herein allocate to each ofthe activities in the complex is not clearly set forth inthe record. However, the record indicates that 41 ofthe 73 lay employees, or 56 percent of the unitsought, allocate 40 or more percent of their time toservices provided the nursing home. Of these 412 Petitioner does not seek to represent any employees employed by theHospital at Mother Margaret Hall.3 The Order owns the college buildings and the property on which theCollege is located. The Order leases the property and buildings to theCollege for S I per year.318 MOTHERHOUSE OF THE SISTERS OF CHARITYemployees, 9 also allocate some portion of their timeto services performed for the College. In addition, atleast 28 of the 32 remaining employees-and perhapsall 32-allocate an unspecified amount of time toservices performed for the nursing home. This lattergroup provides no services for the College. The timeof the 73 employees which is not accounted for byservices to the College or to Mother Margaret Hall isallocated to domestic services performed for theSisters who reside at the Motherhouse.DiscussionThe Employer contends, inter alia, that the applica-tion of the Act to its Motherhouse operations wouldconstitute an attempt to regulate the free exercise ofreligion contrary to the first amendment to theUnited States Constitution. We find no merit in thiscontention.There is no allegation in the instant case that torequire compliance with the provisions of the Actcontravenes any official doctrine of the Church withwhich the Order is associated and that it wouldtherefore be required to violate religious tenets inorder to comply with the provisions of the Act.Further, the Board has heretofore stated that, whileits general practice is to decline jurisdiction overnonprofit religious organizations, the Board willassert jurisdiction over those operations of suchorganizations which are, in the generally acceptedsense, commercial in nature.4Accordingly, weconclude that it would not be unconstitutional toapply the Act to the Employer.The Employer contends, in the alternative, how-ever, that the Board should not exercise its discretionto assert jurisdiction over its operations hereininasmuch as the services rendered by the employeeswhich Petitioner seeks to represent are supplied on anoncommercial basis in connection with and infurtherance of religious objectives. For the reasonsset forth below, we find merit in the Employer'scontention.The Board has stated that the question whetherjurisdiction is properly asserted over a nonprofitreligious organization depends upon the applicationof a two-fold test: (I) Is the employer engaged inactivities which are commercial in the generallyaccepted sense, and (2) do the employees sought toI The First Church of Christ. Scientist in Boston, Massachusetts. 194Nl.RB 1006(1972).1 The First Church of Chri.tr, Scientist, supra.8 Employer's three laundry and six powerhouse employees allhcate asubstantial portion of their time to services performed for the College of Mtr.St. Joseph. These activities, even if commercial in nature, standing alonewould not warrant a direction of election in the petitioned-for unit.7 Contrary to the dissent. Member Penello would not apply the holdingin The Rhode Island (Catholic Orphan A Nlum, a A'k a St .41Aosius Home. 224NLRB 1344 (1976L. in resolving the jurisdictional issue herein fior thereasons stated in the dissenting opinion in that case.be represented allocate a substantial amount of timeto activities which are commercial in nature?5Inasmuch as the only arguably commercial activityto which large numbers of unit employees allocatesubstantial time consists of services performed forthe nursing home located in Mother Margaret Hall,the determinative question herein is whether theOrder's activities with respect to the nursing homeare commercial in the generally accepted sense.As noted above, the Order leases Mother MargaretHall to Good Samaritan Hospital which owns andoperates it as a nursing home. The Order in returnsupplies various services to the facility for which it isreimbursed by the Hospital. While the Board wouldnot ordinarily decline to assert jurisdiction over aninstitution which engages commercially in the sup-plying of food, laundry, and power services to anonprofit hospital engaged in the operation of anursing home facility, we find that the uniquecircumstances herein justify a finding that suchservices are, in fact, supplied on a noncommercialbasis.The nursing home located in Mother MargaretHall is essentially maintained for the purpose ofenabling infirm members of the Order to continuethe practice of their religion and their existence aspart of the religious community, as well as to providethem with subsistence. Indeed it appears, based onthe record as a whole, that the home would not existbut for the fact that its occupants, in the main, areSisters belonging to the religious Order. Thus, thefacility is located on the convent grounds; the Orderowns the land and buildings in which the home islocated; the facility serves only members of theOrder and a few relatives of members who cannotafford other arrangements; and the Order pays thetotal cost of patient care services. Under thesecircumstances, we conclude that the nursing homefacility in essence exists for the purpose of enablinginfirm members of the Order to participate in thereligious community. We further conclude that, sincethe services provided by the Order to the home areancillary to the above-stated objective, the Ordersupplies such services on a noncommercial basis7and in furtherance of its religious objectives."Accordingly, we find that it will not effectuate theMember Murphy notes that the Motherhouse is providing services toitself to enable its members to continue to reside in the religious community.The Rhode Island Catholic Orphan Asylum, supra, relied on in the dissent, isinapposite since the services offered there were provided to the public. Inany event, she would not follow that decision for the reasons set forth in herdissenting opinion in that case.Thus. the fees paid by the Hospital for the services the Motherhouseemployees perform for the nursing home really amount to a partial refund ofthe fees paid by the Order to the Hospital for the services the latter providesthe infirm nuns.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies of the Act to direct an election in thepetitioned-for unit.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER JENKINS, dissenting:My colleagues in the majority have found that theservices provided by the lay employees of theMotherhouse of the Sisters of Charity of Cincinnati,Ohio, are provided on a noncommercial basis infurtherance of the Order's religious objectives, andhave therefore concluded that it will not effectuatethe policies of the Act to direct an election in thepetitioned-for unit. I disagree. The majority hasreached this conclusion by ignoring clear Boardprecedent establishing the proper test for assertion ofjurisdiction over eleemosynary institutions. In TheRhode Island Catholic Orphan Asylum, a/k/a St.Aloysius Home, 224 NLRB 1344 (1976), the Boardestablished that the sole basis for declining orasserting jurisdiction over charitable organizationswould be the impact of its activities on interstatecommerce as measured by the same criteria applica-ble to noncharitable organizations. Accordingly,since the Employer's gross annual revenue exceedsour jurisdictional standards, I would assert jurisdic-tion herein.Prior to our decision in St. Aloysius Home, amajority of the Board had adhered to the view, thatdespite impact on interstate commerce, it coulddecline jurisdiction over a nonprofit institutionwhose objectives were primarily noncommercial innature and intimately connected with its charitablepurposes.9This charitable exemption was premisedon a broad interpretation of that portion of Section2(2) of the Act referring to nonprofit hospitals.Whatever the soundness of such a policy, thedeletion of this portion of Section 2(2) pursuant tothe health care amendments of 197410 removed anystatutory basis the Board may have had for decliningjurisdiction over nonprofit organizations because oftheir charitable function or worthy purpose.The majority places great emphasis on the fact thatthe nursing home which receives services from theOrder's lay employees provides care only for infirm9 Ming Quong Children's Center, 210 NLRB 899 (1974). However, it wasrecognized that when such an organization had "a massive impact oninterstate commerce" assertion of Board jurisdiction was warranted. CornellUniversity, 183 NLRB 329 (1970).Sisters and their close relatives. While recognizingthe important role the nursing home provides inenabling continued participation in the religiouscommunity, my colleagues must concede that thenursing home and services ancillary thereto fulfill atraditional health care function as well. Moreover, anorganization's religious orientation or the fact that itserves members of a particular religious group arenot determinative of our assertion of jurisdiction."Accordingly, in Drexel Home, Inc., 182 NLRB 1045(1970), the Board rejected the argument "that aninstitution's effect on commerce may be measured byits nonprofit status, its title, its religious affiliation, orits occupants." Id. at 1047.The attempt by the majority to distinguish St.Aloysius Home in footnote 7, supra, from the instantcase focuses on class distinctions which are irrelevantto the test for assertion of jurisdiction over charitableinstitutions. Moreover, the asserted basis for theirdistinction disappears upon closer examination ofthe two cases. Granted, the Motherhouse providescustodial services for a special class of individuals,infirm Sisters and their close relatives, and so doesnot provide services for the general public on anykind of a commercial basis. However, St. Aloysiusalso provides custodial services for a special class ofindividuals, disturbed children referred by the RhodeIsland Department of Welfare and Rehabilitation,and so it also does not provide services to the generalpublic on a commercial basis. But more importantlythe point which the majority ignores is that St.Aloysius Home announced that the sole basis fordeclining or asserting jurisdiction over charitableinstitutions would be not whether their own activitieswere commercial in character, but the impact of theiractivities, of their purchase and use of goods andservices, on interstate commerce as measured by thesame criteria applicable to noncharitable organiza-tions. Our inquiry ceases when we have determinedwhether an employer meets the designated discre-tionary jurisdictional standard. Cf. Drexel Home,Inc., supra.Thus, on the basis of the principles set forth in St.Aloysius Home, supra, I would find that it wouldeffectuate the policies of the Act to assert jurisdictionherein."' P.L. 93-360 (July 26, 1974).' The National Lutheran Home for the Aged, 203 NLRB 408 (1973).320